17-1099
     Jiang v. Sessions
                                                                                   BIA
                                                                               Segal, IJ
                                                                           A206 059 971
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of September, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            RALPH K. WINTER,
 9            GUIDO CALABRESI,
10            JOSÉ A. CABRANES,
11                 Circuit Judges.
12   _____________________________________
13   FEI JIANG,
14            Petitioner,
15
16                       v.                                      17-1099
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Michael Brown, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Briena L.
27                                       Strippoli, Senior Litigation
28                                       Counsel; Jenny C. Lee, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Fei Jiang, a native and citizen of China,

6    seeks   review    of    an   April   7,       2017,   decision      of   the   BIA

7    affirming a February 24, 2016, decision of an Immigration

8    Judge   (“IJ”)        denying     Jiang’s       application      for     asylum,

9    withholding      of    removal,    and       relief   under   the    Convention

10   Against Torture (“CAT”).           In re Fei Jiang, No. A 206 059 971

11   (B.I.A. Apr. 7, 2017), aff’g No. A 206 059 971 (Immig. Ct.

12   N.Y. City Feb. 24, 2016).          We assume the parties’ familiarity

13   with the underlying facts and procedural history in this case.

14       We have reviewed both the BIA’s and the IJ’s decisions.

15   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).                      We

16   review the adverse credibility determination under the

17   substantial evidence standard.                See 8 U.S.C.

18   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

19   66 (2d Cir. 2008).        “Considering the totality of the

20   circumstances, . . . a trier of fact may base a credibility

21   determination on the demeanor, candor, or responsiveness of

22   the applicant . . . , the consistency between the
                                              2
1    applicant’s or witness’s written and oral statements . . .

2    , the internal consistency of each such statement, the

3    consistency of such statements with other evidence of

4    record . . . , and any inaccuracies or falsehoods in such

5    statements, . . . or any other relevant factor.”                  8 U.S.C.

6    § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at

7    163-64.    “We defer . . . to an IJ’s credibility

8    determination unless . . . it is plain that no reasonable

9    fact-finder could make such an adverse credibility ruling.”

10   Xiu Xia Lin, 534 F.3d at 167.            Substantial evidence

11   supports the agency’s determination that Jiang was not

12   credible.

13       Jiang     testified      that   he    was    arrested    at    a    church

14   gathering in September 2011 and escaped from a gathering that

15   was broken up by authorities in June 2012.                  But, as the IJ

16   found, the November 2015 statement from Jiang’s church in

17   China     stated   only      that   Jiang       participated      in    church

18   activities in April 2011.           The IJ reasonably relied on the

19   inconsistency      between    Jiang’s     testimony    and     the     letter,

20   particularly as he testified that the priest who authored the

21   letter was aware of Jiang’s participation in 2012 and the

22   priest was present at the 2012 raid on the church.                      Given
                                          3
1    that Jiang’s arrest and continued practice was the sole basis

2    of his claim, this inconsistency provides substantial support

3    for the adverse credibility determination.                Id. at 166-67

4    (explaining that “an IJ may rely on any inconsistency or

5    omission”    and      upholding       reliance      on   omissions     and

6    inconsistencies stemming from corroborating letters); Xian

7    Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

8    2006) (“[A] material inconsistency in an aspect of [the

9    applicant]’s story that served as an example of the very

10   persecution from which he sought asylum” affords “substantial

11   evidence    to     support    the    adverse     credibility    finding.”

12   (internal quotations omitted)); Ming Zhang v. Holder, 585

13 F.3d 715, 726 (2d Cir. 2009) (“Omissions that go to a heart

14   of an applicant’s claim can form the basis for an adverse

15   credibility determination.” (brackets, quotation marks, and

16   citation omitted)); cf. Hong Fei Gao v. Sessions, 891 F.3d
17   67, 77 (2d Cir. 2018) (“A trivial inconsistency or omission

18   that has no tendency to suggest a petitioner fabricated his

19   or   her   claim    will     not    support    an   adverse    credibility

20   determination.”).

21        Jiang explained that the letter did not reflect the full

22   period of his church attendance because sometimes the priest
                                           4
1    was not there, and other times, the activities and gatherings

2    were not reported to the “sponsoring church.”              The IJ was not

3    required to accept these explanations because Jiang also

4    testified that the priest did attend the June 2012 gathering

5    that was broken up by authorities and Jiang was unable to

6    explain what the sponsoring church was.                   See Majidi v.

7    Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

8    do    more   than   offer   a     plausible       explanation     for    his

9    inconsistent statements to secure relief; he must demonstrate

10   that a reasonable fact-finder would be compelled to credit

11   his   testimony.”   (internal         quotation   marks    and   citations

12   omitted)).    Similarly, Jiang speculated that the friend who

13   obtained the letter for him neglected to mention to the priest

14   that Jiang was present in June 2012.          But the IJ did not have

15   to accept that explanation because Jiang also testified that

16   the certificate was not based solely on information that he

17   provided to his friend.         Id.

18         Jiang also argues that he did not have an opportunity to

19   elaborate on some of his explanations.                This argument is

20   belied by the record.            The IJ asked several clarifying

21   questions, to which Jiang provided nonresponsive answers.                    As

22   noted   above,   when   asked    to    clarify    what    he   meant    by   a
                                            5
1    “sponsoring    church,”    Jiang     was     first   unresponsive,       then

2    conceded that he did not know what the sponsoring church was.

3    Although Jiang argues that his “ignorance” regarding the

4    sponsoring church is reasonable because underground church

5    activities are loosely organized, he did not explain this to

6    the IJ, who was permitted to infer that Jiang was generally

7    unfamiliar with underground churches.                See Wensheng Yan v.

8    Mukasey, 509 F.3d 63, 67 (2d Cir. 2007) (holding that, so

9    long as IJ’s finding is “tethered to record evidence, and

10   there   is   nothing    else   in   the     record   from   which    a   firm

11   conviction of error could properly be derived,” we will not

12   disturb that finding); Siewe v. Gonzales, 480 F.3d 160, 169

13   (2d Cir. 2007) (“So long as an inferential leap is tethered

14   to the evidentiary record, we will accord deference to the

15   finding”).

16         The IJ also reasonably relied on Jiang’s failure to

17   submit reasonably available corroborating evidence.                 See Biao

18   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (holding

19   that asylum applicant’s failure to corroborate his testimony

20   may   bear   on   his    credibility,       “because    the   absence      of

21   corroboration     in    general     makes    an   applicant    unable      to

22   rehabilitate testimony that has already been called into
                                          6
1    question.”).   The record contains little evidence that Jiang

2    practices Catholicism: the letter from China did not confirm

3    his practice after 2011 and Jiang’s only letter regarding his

4    practice in the United States predated his hearing by more

5    than two years.    See 8 U.S.C. § 1158(b)(1)(B)(ii); Biao Yang,

6 496 F.3d at 273.    Jiang’s additional evidence was untimely.

7    The IJ was not required to credit Jiang’s explanation that he

8    forgot to bring the documents to his attorney’s office:

9    because the documents were dated April 2014, Jiang had almost

10   two years to submit them, but failed to file them until the

11   day of the hearing.    See Majidi, 430 F.3d at 80.

12       Given the inconsistency regarding past events in China,

13   Jiang’s unresponsive testimony, and his lack of reliable

14   corroboration, the totality of the circumstances supports

15   the adverse credibility determination.    See 8 U.S.C.

16   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67.     The

17   adverse credibility determination is dispositive of asylum,

18   withholding of removal, and CAT relief because all three

19   claims rely on Jiang’s credibility.    See Paul v. Gonzales,

20   444 F.3d 148, 156-57 (2d Cir. 2006).    We do not reach the

21   alternative finding that Jiang failed to establish a well-

22   founded fear of future persecution because the adverse
                                     7
1    credibility determination is dispositive of Jiang’s claims.

2    INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general

3    rule courts and agencies are not required to make findings

4    on issues the decision of which is unnecessary to the

5    results they reach.”).

6        For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.    Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe,
16                                 Clerk of Court




                                    8